Fourth Court of Appeals
                                 San Antonio, Texas
                                         May 4, 2017

                                     No. 04-17-00057-CV

                         IN THE INTEREST OF K.A., A CHILD,

                      From the County Court, Jim Wells County, Texas
                             Trial Court No. 14-09-53616-CV
                     Honorable Michael Ventura Garcia, Judge Presiding


                                       ORDER
         Appellee’s first motion for extension of time to file its brief is GRANTED. Appellee’s
brief is due on May 22, 2017. No further extensions will be granted.



                                                   _________________________________
                                                   Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of May, 2017.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court